PER CURIAM.
We need not address the question whether admitting a 911 tape into evidence, where the victim identified the defendant as her assailant, was erroneous. The issue was not preserved for review by a specific contemporaneous objection. Castor v. State, 365 So.2d 701 (Fla.1978).
Because the trial court failed to enter written reasons in support of its departure sentence, the matter must be remanded for resentencing within the guidelines. Pope v. State, 561 So.2d 554 (Fla.1990).
Affirmed in part, reversed in part, and remanded for resentencing.